   Case: 4:20-cv-00108-CDP Doc. #: 9 Filed: 07/13/20 Page: 1 of 2 PageID #: 39




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEENAN THOMAS,                                     )
                                                   )
               Movant,                             )
                                                   )
       v.                                          )          No. 4:20-CV-108 CDP
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
               Respondent.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon review of movant Keenan Thomas’ motion for a

certificate of appealability. After review of the record, the Court will deny the motion.

       The Court denied movant’s motion to vacate brought pursuant to 28 U.S.C. § 2255 as

successive on April 17, 2020. In the Memorandum and Order, the Court denied a certificate of

appealability simultaneously with the Order of Dismissal. In his motion for certificate of

appealability, movant has not provided any arguments supporting his request for certificate of

appeability.

       The Court has reviewed the record in its entirety and considered whether to issue a

certificate of appealability. In order to issue such a certificate, the Court must find a substantial

showing of the denial of a federal right. See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997).

“A substantial showing is a showing that issues are debatable among reasonable jurists, a court

could resolve the issues differently, or the issues deserve further proceedings.” Cox v. Norris, 133

F.3d 565, 569 (8th Cir. 1997). Movant has not made such a showing in this successive action, and

the Court will not issue a certificate of appealability.

       Accordingly,
  Case: 4:20-cv-00108-CDP Doc. #: 9 Filed: 07/13/20 Page: 2 of 2 PageID #: 40




      IT IS HEREBY ORDERED that movant’s motion for certificate of appealability [Doc.

#8] is DENIED.

      Dated this 13th day of July, 2020.




                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE




                                           2
